 

Exhibit 10.1

SECOND WAIVER AND CONSENT TO CREDIT AGREEMENT

This SECOND WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Agreement”) is entered
into as of April 19, 2016, by and among (1) AMITY OIL INTERNATIONAL PTY LTD, a
company organized and existing under the laws of Australia (“Amity”), (2) DMLP,
LTD., a Bahamas international business company (“DMLP”), (3) PETROGAS PETROL GAZ
VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş., a Turkish joint stock
company (“Petrogas”), (4) TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL
PTY. LTD., a company organized and existing under the laws of Australia
(“TEMI”), (5) TALON EXPLORATION, LTD., a corporation duly organized and validly
existing under the laws of Bahamas (“Talon”), (6) TRANSATLANTIC TURKEY, LTD., a
corporation duly organized and validly existing under the laws of Bahamas
(“TAT”, and together with Amity, DMLP, Petrogas, TEMI and Talon, each a
“Borrower” and, collectively, the “Borrowers”), (7) the Guarantors (as defined
in the Credit Agreement defined herein), (8) the Lenders (as defined in the
Credit Agreement defined herein) and (9) BNP PARIBAS (SUISSE) SA as
administrative agent (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent are parties to
that certain Credit Agreement, dated as of May 6, 2014 (as may from time to time
be amended, supplemented, restated or otherwise modified, the “Credit
Agreement”).

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent are parties to
that certain Waiver and Consent to Credit Agreement, dated as of December 30,
2015 (the “First Waiver”) pursuant to which the Lenders have agreed to (i) waive
certain Defaults under the Credit Agreement and (ii) consent to the Borrowers
making certain transfers to the Parent and cash withdrawals from the Collection
Accounts, in each case subject to the terms and conditions set forth in the
First Waiver.

WHEREAS, the Borrowers have failed to satisfy one or more of the conditions
under the First Waiver and as such have requested that the Lenders grant a
further waiver subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein and for other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto agree as follows:

SECTION 1.  DEFINITIONS AND INTERPRETATION

1.1Definitions.  Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement. In addition:

“Albanian Facility” means the agreement for a $20,000,000 term loan facility
dated December 15, 2011 (and amended and restated on September 17, 2014) between
Raiffeisen Bank Sh. A as lender and TransAtlantic Albania Ltd. (a subsidiary of
Stream Oil & Gas Ltd.) as borrower.

“Albanian Transaction” means the formation of a joint venture company with
respect to the Delvina gas assets in Albania, whether by way of a single
transaction or series of related transactions.

“Convertible Notes” means the 13.0% Convertible Notes issued by the Parent and
maturing on July 1, 2017 in an aggregate principal amount of $55,000,000 and
shall include all debt instruments issued directly or indirectly to replace such
Convertible Notes (whether by way of a conversion, exchange, swap or other
mechanism).

 

--------------------------------------------------------------------------------

 

“Disposal Proceeds” means, in connection with an Albanian Transaction, a Selmo
Farm-Out, a TBNG Disposal or any other Disposal made by any Obligor (or any of
its Subsidiaries), the gross proceeds received therefrom, less (a) amounts
required to repay outstanding senior secured Indebtedness owed to unaffiliated
third parties (including, where applicable, Yapi ve Kredi Bankasi) whose consent
may have been required in connection with such Disposal, (b) amounts required to
pay government obligations or third party contractual obligations and any
required escrows or bonding arrangements for indemnification obligations or
purchase price adjustments in connection with such Disposal, (c) attorneys’ fees
reasonably incurred in connection with such Disposal, and (d) transaction fees
and other customary out-of-pocket fees and expenses (but excluding any general
and administrative costs) actually incurred by the Parent or its Subsidiaries in
connection with such Disposal.

“Funding Proceeds” means, in connection with any funding (whether through debt
or equity) obtained by any Obligor (or any of its Subsidiaries), the gross
proceeds received therefrom, less (a) attorneys’ fees reasonably incurred in
connection with obtaining such funding, and (b) transaction fees and other
customary out-of-pocket fees and expenses (but excluding any general and
administrative costs) actually incurred by such Obligor (or its Subsidiary) in
connection with obtaining such funding; provided that “Funding Proceeds” shall
not include the proceeds from the issuance of debt instruments to replace the
Convertible Notes (whether by way of a conversion, exchange, swap or other
mechanism), if such replacement debt instruments are (x) unsecured, (y)
subordinated in priority of payment to the Lenders at all times, and (z) contain
terms no more favorable to the holders thereof and no more onerous to the Parent
and its Subsidiaries than those contained in the Convertible Notes, as
determined by the Lenders in their sole and absolute discretion.

“Monthly Withdrawal Limit” means $4,250,000; provided that if TBNG’s share of
payments due under each offtake contract are being paid into a Local Collection
Account designated by the Collateral Agent, the Lenders shall, subject to
receipt of satisfactory information concerning TBNG’s operating expenditures,
discuss with the Borrowers in good faith the possibility of allowing withdrawals
above the Monthly Withdrawal Limit in each calendar month to enable TBNG to fund
such expenditures.

“Selmo Farm-Out” means a farm-out, joint venture or other Disposal by TEMI of an
economic interest in the Selmo Field.

“TBNG” means Thrace Basin Natural Gas (Türkiye) Corporation, a British Virgin
Islands company, and a subsidiary of the Parent.

“TBNG Disposal” means a Disposal of all or substantially all of the Equity
Interests of TBNG, or all or substantially all of TBNG’s assets or property
(whether by way of a single transaction or series of related transactions), and
yielding Disposal Proceeds of at least $15,000,000.

“TBNG Disposal Agreement” means a definitive and binding sale and purchase
agreement in respect of a TBNG Disposal, entered into with an independent buyer
reasonably satisfactory to the Lenders.

“TBNG Facility” means the agreement for an approximately $27,000,000 term loan
facility maturing on September 30, 2015 (as amended and restated from time to
time) between Yapi ve Kredi Bankasi as lender and TBNG as borrower.

“TBNG Receivables Assignment” means an assignment of receivables granting a
Security Interest over all of the present and future receivables of TBNG, in
form and substance satisfactory to the Lenders.

“TBNG Security Documents” means (a) a share pledge granting a Security Interest
over all present and future Equity Interests of TBNG, and (b) a commercial
enterprise pledge agreement granting a Security Interest over substantially all
of the present and future movable assets of TBNG, each in form and substance
satisfactory to the Lenders.

“Waiver Date” is defined in Section 4.1 (Conditions Precedent).

2

--------------------------------------------------------------------------------

 

“Waiver Period” means the period starting from the Waiver Date and ending on the
Waiver Termination Date (both dates inclusive).

“Waiver Termination Date” means September 30, 2016; provided that the Lenders
may, in their sole and absolute discretion, agree in writing to extend such date
to December 31, 2016.

1.2Interpretation.  This Agreement shall be construed and interpreted in
accordance with the rules of construction set forth in Section 1.2 (Terms
Generally) and Section 1.3 (Headings; Cross-References) of the Credit Agreement.

SECTION 2.  CONDITIONAL WAIVER AND CONSENT  

2.1Conditional Waiver.  Subject to Section 2.3 (Conditions) and Section 4.1
(Conditions Precedent), the Lenders party hereto agree to waive any Default or
Event of Default existing on the date of this Agreement arising from:

 

(a)

the failure to maintain a Designated Hedge Agreement to provide commodity price
support in respect of at least 30% of the anticipated oil production volumes
attributable to Proved Developed Producing Reserves, in breach of Section
7.14(a) (Hydrocarbon Hedge Agreement) of the Credit Agreement;

 

(b)

payments by the Borrowers to the Parent and its Affiliates for certain field
technical services and general and administrative services in breach of Section
8.6 (Restricted Payments) of the Credit Agreement;

 

(c)

the Current Ratio falling below 1.10 to 1.00 on each of December 31, 2015, March
31, 2016, June 30, 2016 and September 30, 2016, in breach of Section 8.16(a)
(Financial Covenants) of the Credit Agreement;

 

(d)

the existence of a Borrowing Base Deficiency in an amount of $25,132,527.40 as
of the date of this Agreement; and

 

(e)

a default under the Albanian Facility due to deferred payment of the term loan
installment due on December 31, 2015 and failure to execute an agreement with
Albpetrol Sh. A to postpone certain capital expenditures, and consequent
cross-default under Section 9.1(e) (Cross-Default) of the Credit Agreement.

It is hereby acknowledged and agreed by the parties hereto that each of the
foregoing conditional waivers shall not be deemed to be, nor construed as, a
waiver of any other Default or Event of Default that may now be in existence or
that may hereafter occur, nor a waiver of any Default or Event of Default which
may result from any  of the conditions in Section 2.3 (Conditions) and Section
4.1 (Conditions Precedent) not being satisfied.

2.2Conditional Consent.  Subject to Section 2.3 (Conditions) and Section 4.1
(Conditions Precedent), the Lenders party hereto consent to the following
transfers and withdrawals from the Collection Accounts:

 

(a)

on or before December 31, 2015, the Borrowers may transfer to the Parent an
aggregate amount of up to $1,680,000 to pay for general and administrative costs
relating to the Borrowers;

 

(b)

before December 31, 2015, the Borrowers may withdraw an aggregate amount of up
to $3,500,000 to pay for certain projected expenditure items under the most
recently delivered Banking Case as of the date of the First Waiver;

 

(c)

for each of January, February and March 2016, the Borrowers may withdraw an
aggregate amount of up to $3,500,000 per calendar month to pay for certain
projected expenditure items under the most recently delivered Banking Case as of
the date of the First Waiver;

3

--------------------------------------------------------------------------------

 

 

(d)

for each calendar month during the Waiver Period, the Borrowers may withdraw an
aggregate amount not exceeding the Monthly Withdrawal Limit in any calendar
month to pay for certain projected expenditure items specified in the most
recently delivered Banking Case as of the date of this Agreement; 

 

(e)

for each calendar month during the Waiver Period, the Borrowers may transfer to
the Parent an aggregate amount of up to $540,000 per calendar month to pay for
the Parent’s general and administrative costs relating to the Borrowers for such
month (but without duplicating any general and administrative costs in Section
2.2(f) below); provided that (x) any such general and administrative costs
exceeding $540,000 for any month shall not be carried over to the next month but
shall be funded entirely by the shareholders of the Parent by way of capital
contributions or shareholder loans, and no Obligor or any of its Subsidiaries
shall facilitate the payment of any such excess (whether by Restricted Payments
or otherwise), and (y) such transfer would not cause the Monthly Withdrawal
Limit to be exceeded in any calendar month;

 

(f)

during the Waiver Period, the Borrowers may transfer to the Parent an aggregate
amount of up to $1,000,000 to pay for the Parent’s general and administrative
costs directly related to transactions to raise Disposal Proceeds or Funding
Proceeds; provided that at the time such transfer is to be made (x) all expenses
then due and payable in connection with maintaining the Borrowing Base Assets
have first been paid in full, and (y) such transfer would not cause the Monthly
Withdrawal Limit to be exceeded in any calendar month, and

it being understood that the amount of such withdrawals will be calculated based
on the then current daily foreign exchange rate of Dollars to Turkish Lira as
published by the Central Bank of Turkey.  Save as set forth in this Agreement,
the Borrowers may not make any other withdrawals from the Collection Accounts.

2.3Conditions.  The waivers and consents granted by the Lenders under Section
2.1 (Conditional Waiver) and Section 2.2 (Conditional Consent) shall take effect
during the Waiver Period and are conditioned upon the following:

 

(a)

each Borrower shall not (and shall procure that its Subsidiaries do not) make,
or permit  to be made, any similar or equivalent payments to the Parent or its
Affiliates for field technical services and administrative services;

 

(b)

by the Waiver Termination Date, the Obligors shall ensure that the Borrowing
Base Deficiency is cured;

 

(c)

during the Waiver Period, interest on the amount of the Borrowing Base
Deficiency shall be calculated using an Applicable Margin of 7.00% per annum
and, for the avoidance of doubt, shall be due and payable in cash only (and may
not be paid in kind through accretion to principal);

 

(d)

by May 15, 2016, the Petrogas directors whose terms have currently expired shall
be replaced with new directors and the new Petrogas directors shall pass a
resolution approving the Turkish Share Pledge;

 

(e)

within two (2) Business Days after receipt of any Disposal Proceeds by any
Obligor (or any of its Subsidiaries), such Obligor shall (or shall cause its
Subsidiary to) apply all such Disposal Proceeds to prepay the Loans then
outstanding, and no Disposal Proceeds shall be used for any purpose other than
to prepay the Loans then outstanding; provided that no such prepayment shall be
required if the Borrowing Base Deficiency has been cured and all Lenders are
satisfied in their sole and absolute discretion that, after using such Disposal
Proceeds for other purposes, the Borrowers will still have sufficient funds to
pay in full the Obligations when due in accordance with their terms;

4

--------------------------------------------------------------------------------

 

 

(f)

within two (2) Business Days after receipt of any Funding Proceeds by any
Obligor (or any of its Subsidiaries), such Obligor shall (or shall cause its
Subsidiary to) apply all such Funding Proceeds to prepay the Loans then
outstanding, and no Funding Proceeds shall be used for any purpose other than to
prepay the Loans then outstanding; provided that no such prepayment shall be
required if the Borrowing Base Deficiency has been cured and all Lenders are
satisfied in their sole and absolute discretion that, after using such Funding
Proceeds for other purposes, the Borrowers will still have sufficient funds to
pay in full the Obligations when due in accordance with their terms, in which
case such Funding Proceeds may be used by such Obligor (or any of its
Subsidiaries) to pay interest and/or repay principal in respect of any of its
other third-party debt facilities (but not shareholder loans); 

 

(g)

by May 15, 2016, the relevant Obligor(s) shall (or shall cause its Subsidiaries
to) enter into a TBNG Disposal Agreement; provided that if an independent buyer
has not been identified by May 15, 2016, the Parent shall, within five (5)
Business Days thereafter (or such longer period as the Lenders may agree to in
writing), at its own expense appoint an M&A advisor reasonably satisfactory to
the Lenders to expedite a TBNG Disposal and to advise on the feasibility of
other strategies and Disposals to raise sufficient funds to prepay the Loans
then outstanding;

 

(h)

the relevant Obligor(s) shall (or shall cause its Subsidiaries to):

 

(i)

on the Waiver Date, commence drafting negotiations in respect of the TBNG
Security Documents with the Collateral Agent and its legal counsel;

 

(ii)

by May 31, 2016, execute the TBNG Security Documents;

 

(iii)

by June 30, 2016, ensure that the Security Interests created pursuant to the
TBNG Security Documents are duly perfected in accordance with Applicable Law
(including obtaining all approvals required by EMRA, GDPA and all other
Governmental Authorities); and

 

(iv)

promptly pay all documented costs and expenses (including legal fees) incurred
by the Agent and the Lenders in connection with the drafting, negotiation and
execution of the TBNG Security Documents and the perfection of the Security
Interests created pursuant thereto;

provided that if a TBNG Disposal Agreement is entered into during the Waiver
Period, the Collateral Agent shall release the Security Interests created
pursuant to the TBNG Security Documents over the relevant assets in order to
permit closing to occur thereunder;

 

(i)

upon the earlier of (a) the TBNG Facility being repaid in full and (b) June 30,
2016, the relevant Obligor(s) shall (or shall cause its Subsidiaries to) cause
TBNG to execute the TBNG Receivables Assignment and deliver a receivables
payment instruction letter instructing each offtaker to make TBNG’s share of
payments due under each offtake contract (but for the avoidance of doubt,
excluding any share of payments belonging to any of TBNG’s joint venture
partners) into a Local Collection Account designated by the Collateral Agent;
provided that if a TBNG Disposal Agreement is entered into during the Waiver
Period, the Collateral Agent shall release the Security Interests created
pursuant to the TBNG Receivables Assignment in order to permit closing to occur
thereunder;

5

--------------------------------------------------------------------------------

 

 

(j)

within fourteen (14) days of the Waiver Date, the hedge counterparty under each
Hedge Agreement to which a Borrower (or any of its Subsidiaries) is a party
shall be instructed to pay all amounts due to the Borrower (or such Subsidiary)
to the Agent (such instruction not to be revoked without the prior written
consent of all Lenders), and the Agent may apply all amounts so received to pay
interest (including any stepped-up interest and default interest) on the Loans
then outstanding, then to prepay the Loans then outstanding or to cure any
Borrowing Base Deficiency then in effect; provided that no such Hedge Agreement
shall be closed out, netted, replaced or terminated (whether directly or
indirectly) at any time before the aggregate outstanding principal amount of the
Loans plus the LC Outstandings (if any) after such transaction is less than
$10,000,000; 

 

(k)

by the last day of each calendar month during the Waiver Period, the Borrowers
shall apply an amount of not less than $850,000 to pay interest (including any
stepped-up interest and default interest) on the Loans then outstanding, then to
prepay the Loans then outstanding to cure any Borrowing Base Deficiency then in
effect (it being acknowledged that such $850,000 shall include all amounts
applied by the Agent pursuant to Section 2.3‎(j)) above); provided that if such
prepayment would fall on a day that is not a Business Day, such prepayment shall
instead occur on the next Business Day;

 

(l)

except as stated in Section 2.2 (Conditional Consent) above and Section 4.1(b)
(Conditions Precedent) below and, no other transfers or withdrawals shall be
permitted from any Collection Account without the prior written consent of all
Lenders;  

 

(m)

by December 31, 2016, the Parent shall ensure that it has a cash reserve in an
amount of not less than $8,000,0000, which amount shall be used solely to fund
its general and administrative costs relating to the Borrowers for 2017;

 

(n)

on a weekly basis, the Borrowers shall deliver to the Agent (with sufficient
copies for the Lenders) each of the following in form and substance satisfactory
to the Lenders:

 

(i)

a report containing sufficient details on the status and progress made with
respect to an Albanian Transaction, a Selmo Farm-out, a TBNG Disposal, each
other Disposal and all transactions directly related to raising Funding Proceeds
involving any Obligor or any of such Obligor’s Subsidiaries; and

 

(ii)

a 3-month forward looking weekly liquidity analysis of the Parent and its
Subsidiaries in substantially the form required by the Lenders from time to
time, and the Parent shall ensure that there are sufficient cash reserves to
meet the funding needs of the Parent and its Subsidiaries as shown in such
liquidity analysis;

 

(o)

all payments required to be made by the Parent in respect of the Convertible
Notes prior to the holders thereof converting their debt interests into Equity
Interests in the Parent and relinquishing their debt claims shall be funded
entirely by the shareholders of the Parent by way of capital contributions or
shareholder loans, and no Obligor or any of its Subsidiaries shall facilitate
such payments (whether by Restricted Payments or otherwise); and

6

--------------------------------------------------------------------------------

 

 

(p)

by September 30, 2016, all holders of the Convertible Notes shall have either
(i) converted their debt interests under the Convertible Notes into Equity
Interests in the Parent and shall have relinquished their debt claims as holders
of the Convertible Notes, or (ii) agreed to extend the maturity of the
Convertible Notes to April 1, 2019 (or later) on terms substantially identical
to those applicable to the Convertible Notes on the date of this Agreement, and
provided that all payments required to be made by the Parent in respect of the
Convertible Notes (as extended) prior to the holders thereof converting their
debt interests into Equity Interests in the Parent and relinquishing their debt
claims shall be funded entirely by the shareholders of the Parent by way of
capital contributions or shareholder loans, and no Obligor or any of its
Subsidiaries shall facilitate such payments (whether by Restricted Payments or
otherwise). 

SECTION 3.  AMENDMENTS

3.1Commitments.  Notwithstanding anything to the contrary in the Credit
Agreement (including Section 2.2(c) (Nature of Loans) of the Credit Agreement),
the Credit Agreement shall be modified as follows with immediate effect and such
modifications shall continue in force unless all Lenders otherwise agree in
writing:

 

(a)

the Tranche A Commitment of BNP Paribas shall be permanently reduced from
$18,462,000 to $15,243,652.08;

 

(b)

the Tranche B Commitment of IFC shall be permanently reduced from $18,462,000 to
$15,243,652.08;

 

(c)

if a Borrower repays or prepays any portion of the Loans then outstanding, each
Lender’s Commitment shall further be automatically and permanently reduced by
the amount of such repayment or prepayment it receives; and

 

(d)

any portion of the Loans repaid or prepaid by a Borrower may not subsequently be
re-borrowed, and no Borrower may submit a new Notice of Borrowing or new LC
Application.

3.2Information on Hydrocarbon Interests.  Subject to Section 4.1 (Conditions
Precedent), the Obligors agree that each production forecast and production
report to be delivered pursuant to Section 7.2(b) (Hydrocarbon Production
Forecast) and Section 7.2(c) (Hydrocarbon Production Report) of the Credit
Agreement shall include corresponding information relating to TBNG and its
hydrocarbon interests; provided that such information need not be included if a
TBNG Disposal Agreement has been entered into and closing has occurred
thereunder.

SECTION 4.  CONDITIONS PRECEDENT

4.1Conditions Precedent.  The waivers and consent referred to in Section 2
(Conditional Waiver and Consent) and the amendments in Section 3 (Amendments)
shall become effective on the date (the “Waiver Date”) on which all of the
following conditions precedent are first satisfied:

 

(a)

this Agreement shall have been executed by all Obligors and the Lenders and
counterparts hereof as so executed shall have been delivered to the Agent;

 

(b)

an amount of $4,000,000 shall have been withdrawn from the Collection Accounts
and applied to prepay the Loans then outstanding; and

 

(c)

the Borrowers shall have paid all outstanding documented costs and expenses
(including invoiced legal fees and a waiver fee in the amount of $50,000 payable
to each Lender) of the Agent and the Lenders; and

7

--------------------------------------------------------------------------------

 

 

(d)

the Borrowers shall deposit with Herguner Bilgen & Ozeke, Turkish legal counsel
to the Lenders, an amount of $13,500 to partially cover the Lenders’ legal fees
and expenses in connection with the drafting, negotiation and execution of the
TBNG Security Documents, the TBNG Receivables Assignment and the perfection of
the Security Interests created pursuant thereto.  

SECTION 5.  MISCELLANEOUS

5.1Representations and Warranties.  Each Obligor, by signing below, hereby
represents,  warrants and undertakes to the Agent and the Lenders as follows:

 

(a)

it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;  

 

(b)

the execution, delivery, and performance of this Agreement and the consummation
of the transactions contemplated hereby (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene its constitutional documents or any Applicable Law or any of its
Contractual Obligations, and (iv) will not result in the creation or imposition
of any Lien prohibited by the Credit Agreement;

 

(c)

no consent, order, authorization, or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person is required
for its due execution and delivery of this Agreement, the performance of its
obligations hereunder or the consummation of the transactions contemplated
hereby;

 

(d)

it has duly executed and delivered this Agreement, and upon satisfaction of the
conditions set forth in Section 3.1 above, this Agreement constitutes its legal,
valid, and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

 

(e)

no Obligor has guaranteed or granted any collateral to secure the obligations of
Stream Oil & Gas Ltd. as borrower under the Albanian Facility, nor will any
Obligor do so without the prior written consent of all Lenders;

 

(f)

if any payment in respect of the Convertible Notes is funded by way of a
shareholder loan, the Parent shall ensure that no payment (whether of principal,
interest or otherwise) in the form of cash or cash equivalents is made in
respect of such shareholder loan until all Commitments have been terminated and
all Obligations have been paid in full when due in accordance with their terms;
provided that the Parent shall be entitled to make payment in kind by issuing
additional equity in the Parent to the shareholder who advanced such shareholder
loan;

 

(g)

after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement; and

 

(h)

to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof, (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

8

--------------------------------------------------------------------------------

 

5.2Waiver of Claims.  Each Obligor hereby waives and releases each of the
Secured Parties and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which it is aware that currently exist and can now be asserted
to reduce or eliminate all or any part of the obligation of such Obligor to make
any payments to the Secured Parties as provided in the Loan Documents, such
waiver and release being made with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto. 

5.3Expenses.  As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, each Obligor agrees to pay on demand, upon
presentation of a statement of account, all reasonable costs and expenses
incurred by the Agent in connection with the preparation, negotiation, and
execution of this Agreement, including without limitation the reasonable costs
and fees of the Agent’s legal counsel, regardless of whether the Waiver Date
occurs in accordance with the terms hereof.

5.4Credit Agreement Unaffected.  Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby.  Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby and, in particular but without prejudice to the
foregoing, each Guarantor acknowledges and agrees that its guarantee obligations
under Article 10 of the Credit Agreement shall remain in full force and effect
and be unaffected hereby.  This Agreement is a Loan Document.

5.5Entire Agreement.  This Agreement, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

5.6Counterparts.  This Agreement may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

5.7Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

5.8Submission to Jurisdiction.  EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, AND APPELLATE COURTS FROM
ANY THEREOF, IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF A SECURED
PARTY OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE SECURED PARTY’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED FURTHER THAT NOTHING HEREIN
SHALL LIMIT THE RIGHT OF A SECURED PARTY TO BRING PROCEEDINGS AGAINST AN OBLIGOR
IN THE COURTS OF ANY OTHER JURISDICTION.

5.9Jury Trial Waiver.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH.  EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

[Remainder of page left blank intentionally.]

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first written above.

 

AMITY OIL INTERNATIONAL PTY LTD, as Borrower

 

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

 

DMLP, LTD., as Borrower

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

 

PETROGAS PETROL GAZ VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş., as
Borrower

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Directory on behalf of TransAtlantic Turkey Ltd. – Bahamas (BOD member)

 

TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., as Borrower

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

 

TALON EXPLORATION, LTD., as Borrower

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

 

TRANSATLANTIC TURKEY, LTD., as Borrower

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

 

TRANSATLANTIC WORLDWIDE, LTD., as Guarantor

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Director

10

--------------------------------------------------------------------------------

 

 

TRANSATLANTIC PETROLEUM (USA) CORP., as Guarantor

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Vice President

 

TRANSATLANTIC PETROLEUM LTD.,

as Guarantor

 

 

 

By:

 

    /s/ Wil F. Saqueton

Name:  

 

Wil F. Saqueton

Title:  

 

Vice President & CFO

 

BNP PARIBAS (SUISSE) SA, as Administrative Agent  

 

 

 

By:

 

    /s/ Johnny Akiki

Name:  

 

Johnny AKIKI

Title:  

 

Authorised signatory

 

 

 

By:

 

    /s/ Philippe Riboni

Name:  

 

Philippe RIBONI

Title:  

 

Member of Management

 

BNP PARIBAS (SUISSE) SA, as a Lender

 

 

 

By:

 

    /s/ Philippe Guibert

Name:  

 

Philippe Guibert

Title:  

 

Managing Director

 

 

 

By:

 

    /s/ Adrien Bouchet

Name:  

 

Adrien BOUCHET

Title:  

 

Director – Oil & Gas EMEA

 

INTERNATIONAL FINANCE CORPORATION, as a Lender

 

 

 

By:

 

   /s/ DeLanson D. Crist

Name:  

 

DeLanson D. Crist

Title:  

 

Global Head, Natural Resources

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

11